[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Arthur Davis was convicted in the Recorder's Court of a violation of the prohibition laws, and on appeal to the city court of Montgomery he was discharged, and the city appeals. Reversed and remanded.
The only question raised on the record is the validity of an ordinance of the city of Montgomery upon which the defendant was convicted in the court of original jurisdiction for a violation of the prohibition laws of the state. After conviction in the recorder's court the defendant (appellee) took an appeal to the city court of Montgomery, and that court held the ordinance in question invalid, and ordered the discharge of the defendant. From that judgment the city prosecutes this appeal.
Section 1 of the ordinance adopted by the municipality January 6, 1916, that the trial court held to be invalid and refused to allow admitted in evidence, is as follows: "Section 1. That any *Page 607 
person, firm or corporation or association committing an offense in the city of Montgomery, or within the police jurisdiction thereof, which is declared to be a misdemeanor by any prohibition law or laws of the state of Alabama, enacted to promote temperance and to suppress the evils of intemperance shall upon conviction be fined not less than fifty, nor more than one hundred dollars, and may also be imprisoned or sentenced to hard labor for a period not exceeding six months, one or both at the discretion of the court."
Under the doctrine of the adoption of ordinances by reference, as fully discussed in the opinion of the Supreme Court by Justice McClellan in the case of Sloss-Sheiffeld Steel Iron Co. v. Smith, 175 Ala. 260, 57 So. 29, and on the authority of that case and cases therein cited, we think that the ordinance adopted by the city was valid, and that it was a proper and authorized exercise of its power to adopt ordinances under the general grant of powers by the state to municipalities to adopt ordinances. — Code 1907, § 1251. Under this section the amplest authority is conferred on municipal governing bodies to enact ordinances within the scope defined. — Borok v. City of Birmingham, 191 Ala. 75, 67 So. 389, Ann. Cas. 1916C, 1061. As said in the opinion in the case ofSloss-Sheffield Steel  Iron Co. v. Smith, supra, the ordinance here under consideration is different in terms from the ordinance considered in the case of Krelhaus v. City ofBirmingham, 164 Ala. 623, 51 So. 297, 26 L.R.A. (N.S.) 492, and that case is clearly distinguishable from the case in hand.
From what we have said, it follows that it is our holding that the trial court was in error in holding the ordinance invalid, and refusing to admit it in evidence.
Reversed and remanded.